Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19, 84 are pending.  
Priority
Instant application 16210414, filed claims benefit as follows:

    PNG
    media_image1.png
    56
    346
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All the references in the IDS submitted 12/5/2018, 12/11/2018, 1/23/2019, 1/30/2019, 3/14/2019, 4/26/2019, 5/09/2019, 5/20/2019 and the references from the third party submission from 10/6/2020 have been considered unless marked with a strikethrough.

Response to Restriction Election
In the response received 4/27/2021, Applicant elects without traverse:

    PNG
    media_image2.png
    321
    265
    media_image2.png
    Greyscale
.
According to Applicant, claims 1, 3, 8, 10, 11, 13, 15, 17-19 read on the elected specie.  If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  Examiner expanded his search to additional species.  The additional species read on claims 1-12, 17-19 and 84.  
Claims 13-16 are withdrawn as not reading on the expanded specie.

Claim Rejection -- 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12, 17-19, and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated KR-20160039492 (“the ‘492 publication”, made of record in a third party submission a translation is also present in the file wrapper).
expanded species as found herein.
The ‘492 publication teaches for example compounds 1-20 on page 5-6.   For example, the ‘492 publication teaches compound 10:

    PNG
    media_image3.png
    136
    299
    media_image3.png
    Greyscale
.
In this case, D is the portion containing the carbazole and A1 is the triazine portion with the naphthalene ring.  In this case R1-R5 = hydrogen, and R3 = D1.  The benzene ring between the carbazole ring and the naphthalene corresponds to the benzene ring drawn as a basis for the claimed formula.  Further, RA is an unsubstituted aryl, LA is unsubstituted arylene, D1 is carbazole, RD is hydrogen, LD is a single bond.  
In addition, the ‘492 publication teaches compound 12 for example:

    PNG
    media_image4.png
    143
    261
    media_image4.png
    Greyscale
.
In this case, the groups are similar, and claim 1 allows for D1 to be a diphenyl amine group and a linking group substituted with hydrogen atoms.
With respect to claim 2-7, these limitations do not require the specific choice of these groups to be present but only further limit groups that are not necessitated.  For example, claim 2 recites C1-C20 alkyl, but the claim does not require that an alkyl is present on any position.  So 
With respect to claim 8, the compounds above teach a triazine.  With respect to claim 9, the compounds above teach LA is substituted or unsubsituted arylene.  With respect to claim 10 and 11, compound 10 teaches a carbazole and LD as a single bond.  With respect to claim 12, the same reasoning hold as discussed above for claims 2-7, the claim does not require an Ar1 to be present, it only limits what Ar1 can be in this case.  
With respect to the device claims, the claims of the ‘492 publication teach an organic optoelectronic device including the compounds 10 and 12 above having layers (claim 5-6).  Further, the claims of the ‘492 publication teach an anode and a cathode at least one layer wherein the organic layer contains the compound (host material is at least the part containing the compound).
 
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622